DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/23/2022 has been entered.  Claims 9-11 and 13-16 are pending in the application.  Claims 1-8 and 12 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 11/23/2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  
-Claim 14, line 5: please correct “the section” to “a section of the skin”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann et al. (US 2016/0166820 A1).
Regarding claim 9, Wortmann discloses an adapter system (device 10, see Fig. 1) comprising:
a frame (positioning frame 20), wherein the frame (positioning frame) comprises an adhesive layer (see par. [0021]) on a bottom side (underside 22) thereof, and wherein the adhesive layer is capable of adhering to an area of skin to position the frame (positioning frame 20) (see par. [0021]);
and a cover (active substance unit 60) for closing the frame (positioning frame 20) (see Figs. 6-8), the cover (active substance unit 60) carrying an active ingredient pad (active substance reservoir 64, see par. [0022]), the active ingredient pad (active substance reservoir 64) being inserted into the frame (positioning frame 20) in an operating position (see Fig. 6-7), wherein, in the operating position (see Fig. 6-7), the frame (positioning frame 20) and the cover (active substance unit 60) are connected to one another in a force-fit and/or form-locked manner (see Fig. 6, par. [0038]-[0039]).

Regarding claim 10, Wortmann discloses the adapter system according to claim 9, wherein the cover (active substance unit 60) comprises mechanical connecting elements (support plate 67) holding the active ingredient pad (active substance reservoir 64) (note: active substance reservoir 64 is attached to (i.e. “held” by) the support plate 67, which is a mechanical element — see Fig. 6), and wherein the frame (positioning frame 20) comprises detent elements (sides of recess 21 which catch support plate 67 – see Figs. 6-8, par. [0038]-[0039]).

Regarding claim 11, Wortmann discloses the adapter system according to claim 9, wherein the cover (active substance unit 60) comprises a grip piece (grip tab 68) (see par. [0030]).

Regarding claim 13, Wortmann discloses the adapter system according to claim 9, wherein the frame (positioning frame 20) comprises a pull tab (see par. [0030]).

Regarding claim 15, Wortmann discloses the adapter system according to claim 9, wherein the frame (positioning frame 20) and the cover (active substance unit 60) are connected to one another by means of a pivot joint (connecting tab 62) (see Fig. 1, par. [0019]).

Regarding claim 16, Wortmann discloses the adapter system according to claim 9, wherein, in the operating position (see Fig. 6-7), a position of the cover (active substance unit 60) with respect to the frame (positioning frame 20) is secured by means of detent elements (sides of recess 21 which catch support plate 67 – see Figs. 6-8, par. [0038]-[0039]).

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-El et al. (US 2010/0286588 A1).
	Regarding claim 9, Bar-El discloses an adapter system (patch assembly 20, see Figs. 1-2) comprising:
	a frame (liner window area 36 and window area 26), wherein the frame (liner window area 36 and window area 26) comprises an adhesive layer on a bottom side (bottom surface 60) thereof (see par. [0064]), and wherein the adhesive layer is capable of adhering to an area of skin to position the frame (liner window area 36 and window area 26) (see par. [0064]);
	and a cover (protective area 34 and drug support area 28) for closing the frame (liner window area 36 and window area 26) (see Figs. 6A-B), the cover (protective area 34 and drug support area 28) carrying an active ingredient pad (drug delivery area 30), the active ingredient pad (drug delivery area 30) being inserted into the frame (liner window area 36 and window area 26) in an operating position (see Fig. 6B), wherein, in the operating position (see Fig. 6B), the frame (liner window area 36 and window area 26) and the cover (protective area 34 and drug support area 28) are connected to one another in a force-fit and/or form-locked manner (see Fig. 6B, par. [0067]).

	Regarding claim 10, Bar-El discloses the adapter system according to claim 9, wherein the cover (protective area 34 and drug support area 28) comprises mechanical connecting elements (adhesive elements between drug support area 28 and drug delivery area 30 – see par. [0054]) holding the active ingredient pad (drug delivery area 30) (see par. [0054]), and wherein the frame (liner window area 36 and window area 26) comprises detent elements (magnets 37).

	Regarding claim 11, Bar-El discloses the adapter system according to claim 9, wherein the cover (protective area 34 and drug support area 28) comprises a grip piece (edge of drug support area 28 for gripping by a user – see par. [0067]).

	Regarding claim 13, Bar-El discloses the adapter system according to claim 9, wherein the frame (liner window area 36 and window area 26) comprises a pull tab (bottom liner 42) (see par. [0056]).

	Regarding claim 14, Bar-El discloses the adapter system according to claim 9, wherein the frame (liner window area 36 and window area 26) comprises a support panel (window area 26) having an opening (opening in window area 26) and a top side (top of window area 26), wherein the top side (top of window area 26) of the support panel (window area 26) includes two mutually spaced recesses (see annotated Fig. 2 below), wherein the adapter system (patch assembly 20) is arrangeable on a perforation device (skin preparation device 50) (see par. [0065]), and wherein the perforation device (skin preparation device 50) is centered in the recesses (see Fig. 3B) and perforates the skin in the section delimited by the opening (opening in window area 26) (see Fig. 4, par. [0065]).

    PNG
    media_image1.png
    234
    391
    media_image1.png
    Greyscale


	Regarding claim 15, Bar-El discloses the adapter system according to claim 9, wherein the frame (liner window area 36 and window area 26) and the cover (protective area 34 and drug support area 28) are connected to one another by means of a pivot joint (fold 27) (see par. [0054]).

Response to Arguments
Applicant’s arguments, see page 4 of the Remarks, filed 5/23/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections previously set forth in the Non-Final Office Action mailed on 11/23/2021 has been withdrawn. 
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.  Applicant argues that positioning frame 20 and cover 70 in Figs. 9-11 of Wortmann do not teach “wherein the frame comprises an adhesive layer on a bottom side thereof, and wherein the adhesive layer is capable of adhering to an area of skin to position the frame…wherein, in the operating position, the frame and the cover are connected to one another in a force-fit and/or form-locked manner”.  However, the Examiner’s previous (and present) rejection of the claims relies upon the embodiment of Wortmann’s Fig. 1, not the embodiment of Wortmann’s Figs. 9-11.  Thus, cover 70 shown in Wortmann’s Figs. 9-11 are irrelevant to the rejection.  Instead, Fig. 1 of Wortmann shows an active substance unit 60 which corresponds to the claimed “cover” and teaches the limitations of claim 9 (see claim 9 rejection above).
Further, the amendments to claims 9-10 and 14 changes the scope of the claims, necessitating the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783